Citation Nr: 0813603	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to August 
1978.  He also had subsequent service with the National Guard 
from February 1979 to September 2001, which included periods 
of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision in which the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC, granted service connection for 
herpes simplex and assigned a noncompensable disability 
rating, effective September 1, 2000.  

In May 2007, the Board remanded this claim for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The statement of the case (SOC) was issued in 
June 2007 in compliance with the remand instructions.  See 
38 C.F.R. §§ 19.29, 19.30, 19.31 (2007).  The veteran 
perfected his appeal later that month, and the case has been 
returned to the Board for appellate review.  

In July 2007, the veteran testified at a Decision Review 
Officer (DRO) hearing at the Boise RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  From September 1, 2000, to August 29, 2002, the veteran's 
herpes simples was manifested by outbreaks with redness and 
irritation occurring four times per year.

2.  From August 30, 2002, the veteran has had approximately 
five outbreaks of herpes simplex per year and has required 
systemic therapy for five days per outbreak.




CONCLUSIONS OF LAW

1.  From September 1, 2000, to August 29, 2002, the criteria 
for a compensable disability rating for herpes simplex have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2002).

2.  From August 30, 2002, the criteria for a 10 percent 
disability rating for herpes simplex have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).


The veteran was provided VCAA notice on the service 
connection elements of his original claim in July 2003, 
subsequent to the initial decision awarding the veteran 
service connection for herpes simplex and assigning a 
noncompensable disability rating.  Thus, the claim for an 
increased disability rating for herpes simplex constitutes a 
"downstream" issue and a new VCAA notice letter is not 
required.  See Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 
1997).  In this letter, the RO informed the appellant of the 
types of evidence needed in order to substantiate his claim; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant tell VA about any additional evidence or 
information that he wanted VA to obtain or to send the 
information in himself.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters from April 2006 and December 2006 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

The recently issued decision of Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
sets out the minimum notification requirements for 
substantiating an increased rating claim.  Under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant that the claimant must 
provide or ask VA to obtain medical or lay evidence 
demonstrating (1) a worsening or increase in severity of the 
disability, and (2) the effect that this worsening has on the 
claimant's employment and daily life.  VA must also provide 
at least a general notice to the claimant of any additional 
rating criteria, such as a specific measurement or test 
result, that must be satisfied in order to grant a higher 
disability rating.  The claimant must be notified that, 
should an increase in disability be found, a rating from 0 
percent to up to 100 percent (depending on the disability 
involved) will be determined by applying the relevant 
diagnostic codes.  This notice should also state that 
diagnostic codes compensate for a particular disability based 
on (1) the nature of the symptoms of the condition for which 
disability compensation is being sought, (2) their severity 
and duration, and (3) their impact upon employment and daily 
life.  The notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the requirements of Vazquez-Flores apply 
to an appeal from an initial rating, the Board recognizes 
that the notification provided in this case would not satisfy 
that holding.  However, the Board also notes that the 
claimant was essentially given this information in the July 
2003 VCAA notice, the June 2007 statement of the case, and 
the August 2007 supplemental statement of the case.  
Cumulatively, the veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
He was also notified of both the old and the new rating 
criteria that were being used to rate herpes simplex.  The 
claimant was informed that should an increase in disability 
be found, a disability rating will be determined by applying 
the relevant diagnostic code.  He was also given examples of 
pertinent medical and lay evidence that may be submitted or 
requested that are relevant to establishing entitlement to 
increased compensation.  Thus, the Board finds that a 
reasonable person would have understood what was needed, and 
that the veteran is not prejudiced by any deficiency with 
respect to Vazquez-Flores.

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, the record reflects 
that the claim was subsequently readjudicated on several 
occasions, the appellant was provided supplemental statements 
of the case, and he was provided ample opportunity to submit 
evidence and argument in support of his appeal.  Thus, the 
Board finds no prejudice in proceeding with adjudication of 
the appeal.  See Sanders, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all evidence that was sufficiently 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder.  The RO has 
also obtained the veteran's treatment records and his May 
2006 VA examination report.  In a statement received in 
September 2007, the veteran reported that he has been 
receiving treatment for his disability from a private 
physician; however, he did not submit the records of that 
treatment, nor did he request VA to obtain those records on 
his behalf.  He also did not provide the appropriate 
authorization form that would allow VA to obtain them.  As 
noted, the veteran has been advised division of 
responsibility between the appellant and VA for obtaining the 
required evidence, to include the need to identify to VA 
records he wishes VA to obtain and to authorize VA to do so.  
Thus, the Board finds that VA has satisfied the requirements 
of the VCAA to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  38 
U.S.C.A. § 5301A(b)(1).  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The veteran's herpes simplex has been rated by analogy under 
the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806 (2002 and 2007).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007).

The Board further notes that the veteran was provided notice 
of the change in regulations in the June 2007 statement of 
the case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard, supra.

Under DC 7806 as it was codified prior to August 30, 2002, 
eczema is rated zero percent with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or a small area.  A 10 percent rating is assigned for 
eczema with exfoliation, exudation or itching that involves 
an exposed surface or an extensive area.  The next higher 
rating of 30 percent is assigned where exudation or itching 
is constant, or where there are extensive lesions or marked 
disfigurement.  The highest rating of 50 percent is assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Under the revised rating criteria effective on August 30, 
2002, DC 7806 assigns a no percent rating for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.

Having reviewed the record, Board concludes that the 
manifestations of the veteran's disability more closely 
approximate the criteria for a noncompensable disability 
rating under the old criteria of DC 7806 and for a 10 percent 
rating under the new criteria of DC 7806. 

Prior to August 30, 2002, the Board may only apply the old 
rating criteria.  An October 2000 medical record reflects 
that the veteran reported having four episodes per year.  He 
stated that these outbreaks responded well to Valtrex and 
that he also used a steroid cream.  The only side effect was 
one hive, which the veteran reported getting from time to 
time anyway.  In December 2000, the veteran sought treatment 
for a lesion on his scrotum, testicular pain, and a two 
millimeter slightly red area.  There was no induration, 
swelling, warmth, or drainage.  He had experienced these 
symptoms for about two weeks.  The doctor's impression that 
the veteran possibly had folliculitis.  A March 2002 record 
reflects that the veteran sought treatment for a red 
irritation that he had had on his scrotum for five days.

The Board does not believe that these symptoms satisfy the 
criteria for a compensable disability rating under the old 
criteria of DC 7806.  While his medical records reflect 
irritation, the veteran's herpes simplex is on a non-exposed 
surface and does not cover an extensive area.  Accordingly, 
his symptoms more closely fit the noncompensable rating 
criteria than the 10 percent criteria.  Furthermore, his 
symptoms are not constant or extensive, so a disability 
rating of 30 or 50 percent is not appropriate.

The Board has also considered whether the veteran's symptoms 
could be assigned a higher disability rating under one of the 
other diagnostic codes used to rate disabilities of the skin.  
However, the veteran's disability does not involve 
disfigurement of the head, face, or neck (DC 7800), and 
medical records contain no evidence of scarring (DCs 7801 to 
7804) or limitation of function (DC 7805).  Therefore, the 
Board believes that a compensable disability rating is not 
warranted for the period from September 1, 2000, to August 
29, 2002.

Effective August 30, 2002, however, the Board may assign a 10 
percent disability rating under the new criteria of DC 7806.  
The evidence from this portion of the appeal reflects that 
the veteran averaged five herpes simplex outbreaks per year 
and took Valtrex for up to five days during each outbreak.  
The new DC 7806 allows a 10 percent disability rating for 
systemic treatment totaling less than six weeks during a 
twelve-month period, and Valtrex is considered to be systemic 
therapy.  The veteran's medical records reflect he is taking 
Valtrex for herpes, and the veteran is found to be competent 
to testify as to the number of outbreaks he has each year and 
length of treatment that is required.  

Even considering the veteran's highest estimate of eight 
outbreaks per year, neither the size of the affected area nor 
the duration of treatment meet the 30 percent disability 
criteria under the new DC 7806.  He does not satisfy the 
criteria to qualify for a rating in excess of 10 percent 
under the old DC 7801 (scars, third degree burns, in areas 
exceeding 12 square inches) or the new DC 7801 (scars, other 
than the head, face, or neck, that are deep or cause limited 
motion in areas exceeding 12 square inches).  Therefore, a 10 
percent disability rating is warranted effective August 30, 
2002, based on the new rating criteria of DC 7806.

The Board has also considered whether  the veteran may be 
assigned a disability rating in excess of 10 percent under 
the old criteria from August 30, 2002, to the present.  
Records from this period reflect that the veteran was seen 
for scrotal lesions that were thought to be related to 
genital herpes in June 2005.  This record notes that there 
was a small patch of erythema, slightly raised papule, and no 
definite vesicles on the scrotum.  The doctor found nothing 
to swab, no discharge, no other abnormalities, and no lymph 
nodes enlarged.  There were no lesions on the left leg.  

A December 2005 record reflects that the veteran was seen for 
dark pigmented areas on his groin.  The affected area was 
about one millimeter in diameter.  There had not been any 
pain, blisters, lesions, fevers, or aches.  They were very 
slightly raised, if at all, and had dark brown pigment and 
regular borders.  There were no blisters, blebs, or weeping 
lesions.  There was no other abnormality.  No groin nodes 
were palpated.  The doctor's impression was that they were 
benign pigmented lesions of the groin.  

According to a May 2006 VA examination report, the veteran 
described getting four to eight outbreaks per year.  Symptoms 
included burning, and a sore would develop.  The only 
incapacity that he described was that he had to avoid 
intercourse during outbreaks.  Examination revealed normal 
male genitalia with no sores, lesions, or scars.  
Medical evidence from August 30, 2002, to the present does 
not justify a disability rating in excess of 10 percent.  As 
noted above, constant exudation or itching, or extensive 
lesions or marked disfigurement, are required for a 30 
percent rating.  None of these criteria is demonstrated in 
the veteran's medical records.  Nor does the affected area 
exceed 12 square inches as is required for a 20 percent 
rating under the old DC 7801.  There is no limitation of 
function of the affected part to justify an increased rating 
under the old DC 7805.  Therefore, a disability rating in 
excess of 10 percent is not warranted for the period from 
August 30, 2002, to the present.


ORDER

A compensable disability rating for herpes simplex for the 
period from September 1, 2000, to August 29, 2002, is denied.   

A disability rating of 10 percent for herpes simplex, 
effective August 30, 2002, is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


